                · IN THETJNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                        FILE NUMBER 4:19-cv-00086-D


Michael Sheppard,

                         Plaintiff

  V



Sheriff Ernie Coleman, in his official
and individual capacity and The Ohio
Casualty Insurance Company,

                         Defendants




                         ORDER TO SEAL DOCUMENTS

          This case is before the Court on Plaintiff's Unopposed Motion to Seal

 Documents 82. After reviewing Plaintiff's motion and the record of the case, this

 Court hereby ORDER the clerk to seal Document 82 and its attachments without

 delay.

                                               20 2.1




                                         _:District Judge James C. Dever, III




           Case 4:19-cv-00086-D Document 86 Filed 08/16/21 Page 1 of 1
